Title: To George Washington from Joseph Reed, 4 August 1781
From: Reed, Joseph
To: Washington, George


                        
                            Sir
                            In Council Philadelphia August 4th 1781
                        
                        I have the honour of your Excellencys favour of the twenty eighth Ult: and forwarded the inclosures to Major
                            Parr. We are sorry to learn by the accounts transmitted by the recruiting Officers that they do not meet with the success
                            they expected. I was apprehensive the bounty was too small, but General St Clair and Major Parr deemed it sufficient,
                            their opinion had its due weight, expecially as it tended to lessen expence. Your Excellency may be assured that no
                            exertion on our part shall be wanting and that your directions of marching them in small parties will be punctually
                            observed so far as depends upon us.
                        We are under the disagreeable necessity of transmitting to your Excellency a letter laid before us this day.
                            We have some reason to think a practice has too much obtained in the Artillery Corps, to discharge Men under an Idea of
                            engaging others in their stead, which has not always been strictly attended to. Tho’ the state may be eventually interested
                            to prevent any improper diminution of its Line we apprehend the inquiry to be of a Military nature, and therefore think
                            proper to refer it wholly to your Excellencys order. I have the honour to be with very great respect Your Excellencys Most
                            obedient and very humble servant
                        
                            Jos: ReedPresident
                        
                        
                            An accident having in some degree obliterated Major Eustis’s letter we have sent a fair Copy
                                with the original.
                        

                     Enclosure
                                                
                            
                                Sir
                                
                                    Philadelphia August 3rd 1781
                            
                            I beg leave to request your Excellency to inquire into the Conduct of Lieutenant Colonel Forrest respecting the
                                discharge of a certain Soldier by the name of Harris from whom he obtained three half Johannesses to procure an able
                                bodied Man in his room, which Man Colonel Forrest has not procured, and as I understand is about to resign his Commission.
                                I am with great respect Your Excellencys Most obedient servant
                            
                                B. Eustis Major
                            
                        
                        
                    